 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ALBERT ATLAS,                                     No. 2:17-cv-0286 MCE AC P
12                       Plaintiff,
13            v.                                        FINDINGS AND RECOMMENDATIONS
14    ROBERT FOX, et al.,
15                       Defendants.
16

17          On March 5, 2019, after providing plaintiff multiple opportunities over an extended period

18   of time to file a complaint presenting cognizable claims (see ECF Nos. 5, 8, 10, 12), the court

19   granted plaintiff a final opportunity to amend (see generally ECF No. 18). At that time, it was

20   unclear to the court what claims plaintiff was attempting to raise. See generally ECF No. 18 at 7-

21   11.

22          The order was served at plaintiff’s address of record on that day. However, on April 3,

23   2018, the order was returned to the court as undeliverable.

24          It appears that plaintiff has failed to comply with Local Rule 183(b), which requires that a

25   party appearing in propria persona inform the court of any address change. More than sixty-three

26   days have passed since the court order was returned by the postal service, and plaintiff has failed

27   to notify the court of a current address.

28   ////
                                                       1
 1          Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without
 2   prejudice failure to state a claim upon which relief may be granted and for failure to prosecute.
 3   See 28 U.S.C. § 1915(e)(2)(B)(ii); 28 U.S.C. § 1915A(b)(1); see also Local Rule 183(b).
 4          These findings and recommendations are submitted to the United States District Judge
 5   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 6   after being served with these findings and recommendations, plaintiff may file written objections
 7   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings
 8   and Recommendations.” Plaintiff is advised that failure to file objections within the specified
 9   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153
10   (9th Cir. 1991).
11   DATED: June 11, 2019
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
